

117 HR 555 IH: Protecting the Dignity of Unborn Children Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 555IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Latta (for himself, Mr. Mooney, Mr. Harris, Mr. Moore of Alabama, Mr. Luetkemeyer, Mr. Babin, Mrs. Lesko, Mr. LaMalfa, Mr. Grothman, Mr. Rogers of Kentucky, Mr. LaTurner, Mr. Duncan, Mr. Fortenberry, Mr. Carl, Mr. Banks, Mr. Jordan, Mr. Hice of Georgia, Mr. Joyce of Pennsylvania, Mrs. Boebert, Mr. Rosendale, Mr. Guest, Mr. Waltz, Mrs. Fischbach, Mr. Johnson of Louisiana, Mr. Sessions, Mr. Norman, Mr. Allen, Mr. Budd, Mr. Kelly of Mississippi, Mr. Balderson, Mr. Davidson, Ms. Herrell, and Mr. Jackson) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit the unlawful disposal of fetal remains, and for other purposes.1.Short titleThis Act may be cited as the Protecting the Dignity of Unborn Children Act of 2021.2.Prohibiting unlawful disposal of fetal remainsPart I of title 18, United States Code, is amended by adding at the end the following:125Unlawful Disposal of Fetal Remains2741.Unlawful disposal of fetal remains(a)In generalWhoever recklessly disposes of or abandons fetal remains in a landfill or in any of the navigable waters of the United States shall be imprisoned not more than 3 years or fined under this title, or both.(b)Rule of constructionNothing in this section shall be construed to authorize the prosecution of any woman for the disposal of the remains of her unborn child.(c)DefinitionsIn this section:(1)Fetal remainsThe term fetal remains means any part of a human fetus that is deceased by reason of an abortion, but does not include any such part that has been cremated.(2)LandfillThe term landfill means a sanitary landfill, as such term is defined in section 1004(26) of the Solid Waste Disposal Act.(3)Navigable watersThe term navigable waters has the meaning given such term in section 502(7) of the Federal Water Pollution Control Act..